Citation Nr: 1014082	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for restrictive lung 
disease.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine with 
arthritis.  

5.  Entitlement to an effective date earlier than July 15, 
1996, for the grant of service connection for degenerative 
arthritis of the lumbosacral spine at L5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to April 1971.  

In August 1990, the Board of Veterans' Appeals (Board) 
denied, in part, service connection for a low back disability 
and bilateral ankle tendonitis.  The Veteran's requests to 
reopen the claim for a low back disability was denied by the 
RO in September 1991, and October 1993.  The Veteran and his 
representative were notified of these decisions and did not 
appeal.  

In June 2003, the Board granted service connection for 
degenerative arthritis of the lumbosacral spine at L5, and 
the Veteran was subsequently assigned a 10 percent evaluation 
by the RO in July 2003, effective from July 15, 1996, the 
date of receipt of his reopened claim.  38 C.F.R. 
§ 3.400(q)(2), (r).  

These matters come before the Board on appeal from a 
September 2004 decision by the RO which denied service 
connection for a bilateral foot disability, a July 2006 RO 
decision which denied an earlier effective date for the grant 
of service connection for the Veteran's low back disability, 
and a December 2006 RO decision which denied service 
connection for a cervical spine disability, restrictive lung 
disease, and an increased rating for the low back disability.  


FINDINGS OF FACT

1.  The Veteran is not shown to have restrictive lung disease 
or a bilateral foot disability at present which is related to 
service.  

2.  A cervical spine disability was not present in service or 
until many years thereafter, and there is no competent 
evidence that any current cervical spine disability is 
related to service or any incident there in.  

3.  The Veteran did not perfect an appeal from the July 2003 
rating decision which implemented the Board's June 2003 
decision granting service connection for arthritis of the 
lumbar spine, and assigned an initial evaluation of 10 
percent, effective from July 15, 1996, and that rating 
decision is final.  


CONCLUSIONS OF LAW

1.  The Veteran does not have restrictive lung disease due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 
2009); 38 C.F.R. §§ 3.159 3.303 (2009).  

2.  The Veteran does not have a cervical spine disability due 
to disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & West 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2009).  

3.  The Veteran does not have a bilateral foot disability due 
to disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.309 
(2009).  

4.  An effective date earlier than July 15, 1996, for the 
grant of service connection for degenerative arthritis of the 
lumbosacral spine at L5, is not warranted.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156, 3.159, 3.400(q)(2), (r), 20.1103 (2009); Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

As will be discussed in greater detail below, the VCAA is not 
applicable to the Veteran's appeal for an earlier effective 
date for the grant of service connection for his low back 
disability.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  Therefore, 
further discussion of the VCAA as to this issue is not 
necessary.  

Concerning the remaining issues on appeal, prior to initial 
adjudication of the Veteran's claims, letters dated in June 
2002, July 2004 and August 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran also was 
examined for VA purposes.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service Medical History

The service treatment records are negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any neck injury or any disability of the cervical spine.  

The service records showed that the Veteran reported a 
history of allergies at the time of service enlistment in 
February 1968, and at the time of discharge from service in 
March 1971.  The Veteran was treated for colds, sore throats, 
and sinus problems on several occasions during service, and 
was hospitalized for an upper respiratory infection for four 
days in March 1969.  His hospital course was uneventful and 
his symptoms were improved when he was discharged to full 
duty.  The diagnosis was acute upper respiratory infection.  

The service records showed that the Veteran was treated for a 
painful right foot in mid-April 1969.  When seen by podiatry 
services a couple of weeks later, the Veteran reported 
bilateral foot pain and was noted to have a high instep and 
calcaneal varus.  Strength and range of motion of the feet 
were normal, and he was given arch supports.  The impression 
was plantar fascia strain.  

The service records showed that the Veteran was also treated 
for bilateral ankle tendonitis on several occasions during 
service.  However, those reports did not include any 
objective findings pertaining to his feet, per se.  

On a Report of Medical History for separation from service in 
March 1971, the Veteran reported a history of shortness of 
breath and foot trouble.  However, no pertinent abnormalities 
were noted on examination at that time.  The Veteran's lungs, 
chest, lower extremities, and musculoskeletal systems were 
normal.  

The Veteran made no mention of any respiratory, foot, neck, 
or cervical spine problems on his original application for VA 
compensation benefits, received in June 1983.  

Restrictive Lung Disease

Concerning the claim of service connection for restrictive 
lung disease, the Veteran had not made any specific 
assertions or argument as to why he believes that service 
connection should be established for a respiratory disorder.  

Other than a complaint of shortness of breath at the time of 
his separation examination in March 1971, the service 
treatment records do not show any chronic respiratory 
problems during service.  While the Veteran was treated for 
colds, sinus problems, allergies, and an upper respiratory 
infection in service, there was no objective evidence of any 
chronic lung or respiratory problems and no evidence of 
restrictive airway disease.  No pertinent respiratory 
problems were noted on his separation examination in March 
1971, nor did the Veteran mention any respiratory problems on 
his original application for VA benefits in June 1983, or on 
a claim for VA benefits received in May 1989.  

Medical records received from the Social Security 
Administration in January 2006, showed that the Veteran was 
treated by various healthcare providers for numerous maladies 
from 1978 to 2006.  Private chest x-ray studies in November 
1979, January 1981, October 1982, and May 1987, were within 
normal limits and showed no evidence of any acute pulmonary 
disease.  A private ventilation lung scan in May 1982 was 
normal, and a follow-up ventilation and perfusion lung scan 
in October 1982, was likewise normal.  A private pulmonary 
function test (PFT) in February 1983, showed no evidence of 
obstructive or restrictive airway disease.  The report noted 
that spirometry and lung volume capacities were normal, but 
that there was some mild decrease in diffusing capacity.  
However, the examiner indicated that the Veteran was 
uncooperative during the test, and that the abnormal finding 
could be due to his less than full cooperation.  
Specifically, the Veteran was observed to be allowing gas to 
escape from around the mouthpiece during testing.  The 
examiner indicated that the study was otherwise considered to 
be within normal limits.  When seen by a private physician 
for evaluation of chest pains in July 1986, the Veteran 
reported a four year history of shortness of breath, 
precordial discomfort, fatigue, and chest pains.  The report 
did not include any specific findings or diagnosis for a 
respiratory disorder.  

A private pulmonary function study in September 1989, showed 
normal spirometries, but decreased lung and flow volumes 
consistent with moderate restrictive airway disease.  A VA 
study in April 1997, showed severe combined ventilatory 
impairment.  A VA study in August 1997, showed mild 
ventilatory impairment.  

When examined by VA in August 2007, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's medical history.  The Veteran reported a 
history of shortness of breath for his entire life, and that 
he currently suffered from sleep apnea.  He had a history of 
smoking, but reportedly quit in 1982.  On examination, 
spirometry findings were within normal limits and blood gases 
revealed mild hypoxemia.  However, the Veteran declined to 
complete the pulmonary studies.  The examiner indicated that 
a complete assessment of the Veteran's current respiratory 
status could not be made.  The examiner commented that while 
the Veteran was treated for sinus problems and an upper 
respiratory infection in service, there was no evidence of 
any specific lung condition in service.  

In this case, while the service records showed treatment for 
colds, sinus problems, and on one occasion for an upper 
respiratory infection, the Veteran was not shown to have a 
chronic respiratory disorder in service or until many years 
thereafter.  Private diagnostic studies, including chest x-
rays, lung scans, and a pulmonary function test from 1980 to 
1987, did not reveal any evidence of a lung disorder.  The 
first objective evidence of a respiratory disorder, diagnosed 
as restrictive lung disease, was on a private pulmonary 
function study in 1989, more than 18 years after discharge 
from service.  

In August 2007, the Veteran was afforded a VA examination to 
determine the specific nature and etiology of any current 
respiratory disorder and whether any identified disability 
was causally related to service.  However, the Veteran 
refused to complete the pulmonary studies.  Therefore, the 
examiner was unable to offer any opinion or assessment as to 
the nature or etiology of the Veteran's respiratory problems.  
The etiology of the Veteran's respiratory problem is not 
entirely clear and cannot be ascertained without a current 
and comprehensive examination.  The purpose of the VA 
examination in August 2007, was to clarify the specific 
nature of any identified respiratory disorder, and to 
determine whether it was related to service.  Without the 
Veteran's cooperation, the Board is unable to ascertain if he 
has a current disability, and if so, whether any identified 
disorder is etiologically related service.  38 C.F.R. § 3.655 
(2009).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
Veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the Board is not competent to offer a medical 
opinion.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

While the Veteran may believe that his current respiratory 
disorder is related to service, he has not presented any 
competent medical evidence that he has a current respiratory 
disorder which is related to service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

In the absence of any objective evidence of a chronic 
respiratory disorder in service or until many years 
thereafter, and the lack of any competent medical evidence 
relating any current respiratory disorder to service or any 
incident therein, there is no basis for a favorable 
disposition of the Veteran's appeal.  Accordingly, the appeal 
must be denied.  

Bilateral Foot Disability

Initially, it should be noted that service connection for 
bilateral ankle tendonitis, claimed as "feet (tendon) 
problems" was denied by the Board in August 1990.  In the 
present appeal, the Veteran has not made any assertions 
regarding a bilateral ankle disability, nor has he indicated 
a desire to reopen the claim for bilateral ankle tendonitis.  
Accordingly, adjudication of the Veteran's claim will be 
limited solely to the issue for a bilateral foot disability.  
The Veteran is always free to reopen his claim for bilateral 
ankle tendonitis with the submission of new and material 
evidence.  

Other than a single treatment for plantar fascia pain in 
April 1969, during the Veteran's first year of service, the 
service treatment records, including his separation 
examination in March 1971, were negative for any additional 
findings or abnormalities for a chronic foot disability.  

Private medical records subsequent to service showed that the 
Veteran's feet were normal on examinations in June 1983, and 
November 1984.  

VA outpatient notes showed that the Veteran was seen for 
complaints of bilateral lower extremity pain in December 
1999, manifested by left knee pain and pain and swelling in 
his right foot.  At that time, the Veteran said that he had 
been told that there was nothing wrong with his right foot, 
but that when he took his x-ray studies to a couple of other 
doctors he was told that he had bone spurs.  The report 
indicated that the Veteran was very vague about answering 
questions.  No specific findings or diagnosis was reported.  

The Veteran was seen by VA for right foot pain of two days 
duration in November 2001.  The Veteran denied any injury or 
trauma to his feet, and there was no evidence of swelling, 
redness, or other pertinent abnormalities.  The assessment 
was alteration in comfort due to right foot and ankle pain.  

When examined by VA in August 2007, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's complaints and medical history.  
The Veteran complained of swelling on the instep of his right 
foot, followed by bilateral swelling in his feet and lower 
extremities.  He was not taking any medication for his feet, 
did not use any corrective orthotics, and had no functional 
limitations on standing or walking.  On examination, the 
Veteran's feet were normal and he could heel and toe without 
difficulty.  There was no objective evidence of painful 
motion, edema, instability, weakness, tenderness, or vascular 
changes.  His gait was normal and there were no calluses, 
skin breakdown, unusual shoe wear, or abnormal weightbearing.  
X-ray studies showed some posterior and plantar spurring on 
the calcaneus of both feet with some arthritic changes in the 
first metatarsal phalangeal joint.  The examiner commented 
that in view of the absence of any symptoms, he did not 
consider the changes to have any clinical significance, and 
that he found no evidence of any impairment of the feet.  The 
impression was normal feet.  The examiner opined, in essence, 
that there was no correlation of any current foot problem 
which could be attributed to service.  

In the instant case, while the Veteran believes that he has a 
bilateral foot disability which is related to service, he has 
not presented any competent medical evidence to support that 
assertion.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grover v. West, 12 Vet. App. 
109, 112 (1999).  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  

In this case, however, the evidence of record does not 
demonstrate that the Veteran, who is competent to comment on 
his service symptoms, has the requisite expertise to render a 
medical diagnosis or to comment on a question of medical 
etiology or causation.  While the Veteran's contentions have 
been carefully and sympathetically considered, his assertions 
are outweighed by the absence of any competent medical 
evidence of a current disability.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Although the 
Veteran was treated for foot strain on one occasion in 
service, the evidence of record does not demonstrate any 
current residual disability.  Inasmuch as there is no 
evidence of a bilateral foot disability at present, and no 
competent evidence relating any current claimed disability to 
service, the record affords no basis to grant service 
connection.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, the appeal is denied.  



Cervical Spine

The Veteran contends that his current neck problems are due 
to the injury he sustained to his lower back in service.  
However, he has not provided any competent evidence to 
support that belief.  

In this regard, the Board notes that the Veteran's service 
treatment records, including his separation examination in 
March 1971, were negative for any complaints, findings, 
abnormalities, or diagnosis for any neck problems or cervical 
spine disability during service.  Furthermore, the Veteran 
made no mention of any such problems on his original 
application for VA compensation benefits in June 1983 or on 
his claim for benefits received in May 1989.  

The evidence of record showed that the Veteran was treated 
for neck pain on several occasions by various private doctors 
beginning in the late 1970's, and that he stated, repeatedly, 
that his symptoms started after he was rear-ended in an 
automobile accident in late 1970's.  (See June 1987 medical 
report D. J. Feldman, M.D.).  

Dr. Feldman's report, in connection with a claim for 
workman's compensation, included a detailed description of 
the Veteran's work and medical history, and a discussion of 
the numerous medical reports from 1978 to 1987.  Dr. Feldman 
noted that several private medical reports beginning in 
November 1978, showed that the Veteran reported that his neck 
pain began about two weeks after he was rear-ended in an 
automobile accidence in late 1977 or early 1978.  (see p.6-
8).  

Additional medical reports, received from Social Security 
Administration, included a November 1978 private x-ray study 
of the Veteran's cervical spine which showed the vertebral 
bodies were intact, the intervertebral disc spaces were well 
preserved, and no evidence of dislocation or fracture.  A 
private MRI of the Veteran's cervical spine in November 2006, 
revealed severe bilateral osseous neuroforaminal stenosis at 
C6-7 and the left C7-T1 levels, moderate central canal 
stenosis at the C4-5 levels, and discopathy at the C5-6 level 
with uncovertebral osteophytic activity and neuroforaminal 
stenosis.  

When examined by VA in August 2007, the Veteran reported that 
his neck problems began in service in 1970 or 1971, and he 
denied any history of a neck injury in an automobile accident 
in the 1970's.  The Veteran described radiating pain into his 
right arm, particularly when working overhead, but denied any 
ongoing medical treatment or any prescribed bed rest in the 
previous 12 months.  He said that he had not worked since 
1982 due to neck and low back problems.  The Veteran had some 
limitation of motion of the cervical spine with pain reported 
on the end ranges of motion in all modalities.  However, the 
examiner indicated that there was no objective evidence of 
pain on motion, and that there was no change with repetitive 
motion.  The impression included degenerative arthrosis of 
the cervical spine.  The examiner opined that he found no 
evidence to relate the Veteran's current disability of the 
cervical spine to his lumbar strain in service.  He noted 
that the Veteran was difficult to evaluate, and that he had 
5/5 positive Waddell sign, which indicated rather extreme 
exaggeration of symptomatology on examination.  

In this case, while the Veteran is competent to describe his 
experiences in service, his current assertions that he has 
had chronic, recurring neck problems since service is not 
only unsupported by any objective or contemporaneous 
evidence, but is contradicted by the medical reports of 
record, and raises serious questions concerning his ability 
to provide accurate and reliable information.  That the 
Veteran would file a claim of service connection for a low 
back disability with VA some twelve years after service, but 
never mention what he now claims has been a chronic neck 
problem, is not believable.  Furthermore, the medical reports 
of record clearly and unambiguously showed the onset of his 
neck problems after he was rear-ended in an automobile 
accident in the late 1970's, and that he has had periodic, 
recurring symptoms ever since.  

While the Veteran may believe that his current cervical spine 
disability is related to service, he has not presented any 
competent medical evidence to support that assertion.  Direct 
service connection requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there was no objective evidence of a neck injury 
or any neck or cervical spine problems in service or until an 
automobile accident several years after service separation, 
and no credible or competent medical evidence that any 
current cervical spine disability is related to service, the 
Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim re-opened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  

The implementing regulation clarifies this to mean, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Historically, the Veteran was denied service connection for a 
low back disability by the Board in August 1990, and his 
requests to reopen were subsequently denied by the RO in 
September 1991 and October 1993.  The Veteran and his 
representative were notified of these decisions and did not 
appeal.  Therefore, an effective date earlier than October 
1993, is not possible by operation of law, absent clear and 
unmistakable error, which the Veteran has not asserted.  

In the present case, a Congressional inquiry, received on 
July 15, 1996, was accepted as a request to reopen the 
Veteran's claim for a low back disability.  In June 2003, the 
Board granted service connection for degenerative arthritis 
of the lumbosacral spine at L5, and the Veteran was 
subsequently assigned a 10 percent evaluation by the RO in 
July 2003; effective from July 15, 1996, the date of receipt 
of his reopened claim.  38 C.F.R. § 3.400(q)(2), (r).  
Although the Veteran filed a notice of disagreement as to the 
rating assigned for his low back disability, he did not 
express dissatisfaction with the effective date assigned.  

After further VA examination and a favorable medical opinion 
relating additional disability of the lumbosacral spine, 
specifically, degenerative disc disease at L5-S1, to the 
service-connected arthritis of the lumbar spine, the RO 
assigned an increased rating to 20 percent in July 2004; 
effective from August 10, 2000, the date of the VA 
examination report showing increased symptomatology.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also 38 
C.F.R. § 3.400(o)(2).  The Veteran and his representative 
were notified of this decision and provided a statement of 
the case (SOC) in July 2004 reflecting the full development 
of his claim.  However, the Veteran did not perfect his 
appeal for the initial 10 percent rating within 60 days of 
the promulgation of the July 2004 SOC, nor did he express 
dissatisfaction with the 20 percent evaluation or effective 
date assigned for the increased rating within one year of 
notification of the latter rating decision.  Accordingly, 
those rating decisions are final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

Consequently, the issue of entitlement to an effective date 
for the grant of service connection for the Veteran's low 
back disability prior to July 15, 1996, is res judicata.  
That is to say, the question has been settled.  See Flash v. 
Brown, 8 Vet. App. 332, 340 (1995); see also Routen v. West, 
142 F.3d 1434, 1437-38 (Fed. Cir. 1998) (applying finality 
and res judicata to VA decisions).  In arguing that the grant 
of service connection should be made earlier than July 15, 
1996, the Veteran is essentially attempting to re-litigate 
the same issue that has already been considered and finally 
denied by the RO.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  The Court 
has held that in a case where the law is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Pursuant to the rulings in the above cited 
cases, the Veteran is not entitled to an earlier effective 
date for the grant of service connection for his low back 
disability prior to July 15, 1996.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
Court held that once a rating decision which establishes an 
effective date becomes final, the only way that such a 
decision can be revised is if it contains clear and 
unmistakable error (CUE).  The Court noted that any other 
result would vitiate the rule of finality.  In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  

Here, the Veteran has not asserted a viable claim of CUE in 
the July 2003 rating decision which assigned an effective 
date of July 15, 1996, for the grant of service connection 
for the low back disability.  As such, his claim for an 
earlier effective date can only be construed as a 
freestanding claim, which is not a valid claim.  Accordingly, 
a "case or controversy" involving a pending adverse 
determination that the Veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994).  Therefore, the appeal must be denied.  


ORDER

Service connection for restrictive lung disease is denied.  

Service connection for bilateral foot disability is denied.  

Service connection for a cervical spine disability is denied.  

The claim for effective date earlier than July 15, 1996, for 
the grant of service connection for arthritis of the lumbar 
spine at L5, is denied.  

REMAND

Concerning the claim for an increased rating for the 
Veteran's low back disability, the Board finds that 
additional development must be accomplished prior to further 
consideration of the appeal.  

In this case, the numerous medical reports of record, private 
and VA, are replete with references to the Veteran's vague 
complaints, inconsistent statements, lack of cooperation on 
examinations, and exaggeration of symptoms.  The Veteran was 
noted to have exaggerated response to palpation of his back 
when seen by VA in September 2003.  Moreover, on the most 
recent VA examination in August 2007, the examiner stated 
that the Veteran's subjective complaints regarding his 
lumbosacral spine were not supported by the objective 
physical findings on examination, and were consistent with 
"rather extreme exaggeration" of symptomatology.  Given the 
reported clinical findings and the examiner's assessment of 
the Veteran's effort on examination, the Board finds that the 
report does not provide a clear or accurate clinical picture 
as to the current severity of the low back disability.  

In this regard, the Board does not dispute that the Veteran 
has some impairment of the lumbosacral spine.  However, the 
fact that the medical reports of record show that he has a 
history of exaggeration of symptomatology and lack of 
cooperation on examinations, particularly on the most recent 
VA examination in 2007, makes it difficulty to determine the 
current severity of his low back disability.  Therefore, in 
keeping with VA's duty to provide claimants with a fair and 
unbiased evaluation, the Board will afford the Veteran one 
last opportunity to demonstrate the current severity of his 
disability.  The Veteran is advised that he should cooperate 
with the examiner and not attempt to exaggerate his symptoms, 
so that the degree of any residual impairment can be 
determined and the appropriate rating assigned.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his low 
back disability since November 2008.  
Thereafter, the AMC should obtain the 
medical records from all identified 
treatment sources, including any VA 
treatment records, and associate them 
with the claims folder.  

2.  The Veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide a 
response to each question or instruction 
posed, and should comment on the 
reliability of the all clinical findings 
observed.  If the examiners find that it 
is not feasible to answer any question, 
they should so indicate and include an 
explanation.  The orthopedic examiner 
should respond to the following:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The neurological examiner should:  

I.  Identify any neurological 
complaints or findings attributable 
to the lumbar spine, including 
whether there is any bowel or 
bladder impairment related to the 
low back disability, and provide a 
written discussion of the degree of 
residual weakness or sensory 
disturbances, and how it impacts on 
motor function of the lumbar spine.  

II.  Note whether any intervertebral 
disc syndrome that may be present 
results in incapacitating episodes 
and indicate the total duration of 
any of these episodes.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


